Case 19-01227-5-JNC       Doc 461 Filed 03/18/20 Entered 03/18/20 18:50:45              Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


  In the Matter of:                            Case No. 19-01227-5-JNC
  CAH Acquisition Company #16, LLC
  d/b/a Haskell County Community               Chapter 11
  Hospital
                  Debtor


    BANKRUPTCY ADMINISTRATOR’S RESPONSE TO SECOND INTERIM FEE
   APPLICATION OF SAK MANAGEMENT SERVICES, LLC FOR THE PERIOD OF
    AUGUST 1, 2019 THROUGH JANUARY 31, 2020 (NO HEARING REQUESTED)

        NOW COMES the Bankruptcy Administrator for the Eastern District of North Carolina
 (“BA”) and respectfully files this response to the Second Interim Fee Application of SAK
 Management Services, LLC for the period of August 1, 2019 through January 31, 2020 and, in
 support thereof, shows the Court the following:

         1.     “The Bankruptcy Administrator ‘may raise and may appear and be heard on any
 issue in any case under title 11, United States Code, but may not file a plan pursuant to section
 1121(c) of such title.’ Judicial Improvements Act of 1990 § 317(b), Pub. L. No. 101-650, 104 Stat.
 5089 (1990). See 11 U.S.C. § 704(b); H.R. Rep. No. 95-595, at 88, reprinted in 1978 U.S.C.C.A.N.
 5963, 6049.” Lynch v. Jackson, 845 F.3d 147, 149 n.1 (4th Cir. 2017).

         2.      SAK Management Services LLC seeks compensation in the amount of $19,095.00
 in professional fees and reimbursement of expenses in the amount of $1217.95. The BA objects
 to the fees requested in the amount of $4000.00. The fee application contains what appears to be
 an error in which SK billed 10 hours to review emails on a fee application on 11/6/2019. With
 that exception, the BA has no objection to the other fees and expenses being requested.

        3.      However, according to the monthly report filed for the period ending January 31,
 2020, the Debtor owes unpaid professional fees, in the amount of $216,820.47 and accounts
 payable in the amount of $1,889,747.00. The Debtor has a sale pending that has not closed as of
 the date of this response. It appears from the amount bid that the estate is administratively
 insolvent.

        Wherefore, the BA requests that the court allow the fees in the amount of $15,095.00 and
 reimbursement of expenses in the amount of $1217.95 on condition that the fees may not be paid
Case 19-01227-5-JNC     Doc 461 Filed 03/18/20 Entered 03/18/20 18:50:45          Page 2 of 5




 without a separate order of disbursement to be filed upon the sale of the hospital or order
 confirming plan. No hearing is requested on this response.

       Respectfully submitted, this the 18th day of March 2020.

                                                   /s/ Marjorie K. Lynch
                                                   Marjorie K. Lynch
                                                   Bankruptcy Administrator
 434 Fayetteville Street, Suite 640
 Raleigh, North Carolina 27601
 (919) 334-3885
 Marjorie_lynch@nceba.uscourts.gov
Case 19-01227-5-JNC       Doc 461 Filed 03/18/20 Entered 03/18/20 18:50:45              Page 3 of 5




                               CERTIFICATE OF SERVICE


        I, Marjorie K. Lynch, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina,
 27601, certify:

        That I am, and always hereinafter mentioned was, more than eighteen (18) years of age.

        That on this day, I served copies of the foregoing document electronically upon the
 following:

 Rayford K. Adams, III
 Spilman Thomas & Battle, PLLC
 110 Oakwood Dr., Suite 500
 Winston-Salem, NC 27103

 Jason L. Hendren
 Hendren Redwine & Malone, PLLC
 4600 Marriott Drive, Suite 150
 Raleigh, NC 27612

 Thomas W. Waldrep, Jr.
 Waldrep LLP
 101 S. Stratford Road, Suite 210
 Winston-Salem, NC 27104

 Suzanne Koenig
 SAK Management Services, LLC
 300 Saunders Rd, Suite 300
 Riverwoods, Illinois 60015

 Nancy Peterman
 Greenberg Traurig, LLP
 Counsel for PCO
 77 West Wacker Drive Suite 3100
 Chicago Il 60642

 Brian Anderson
 Fox Rothschild LLP
 Local Counsel for PCO
 300 N Green Street, Suite 1400
 Greensboro NC 27401
Case 19-01227-5-JNC      Doc 461 Filed 03/18/20 Entered 03/18/20 18:50:45                Page 4 of 5




       I certify under penalty of perjury that the foregoing is true and correct.

       Dated this 18th day of March 2020.

                                                              /s/ Marjorie K. Lynch
                                                              Marjorie K. Lynch
                                                              Bankruptcy Administrator
                                                              434 Fayetteville Street, Suite 640
                                                              Raleigh, North Carolina 27601
                                                              (919) 334-3885
Case 19-01227-5-JNC   Doc 461 Filed 03/18/20 Entered 03/18/20 18:50:45   Page 5 of 5
